Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a method, classified in A61B 2017/00818.
II. Claims 15-20, drawn to an apparatus, classified in A61B 17/0218.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, invention I can be done with a different tool to remove materials from body and invention II can be practiced in another area of the body not the pancreas. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Shabhi Khan  on 02/10/2021 a provisional election was made without traverse to prosecute the invention of a method, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Patil (US Patent No. 8012142) in view of Furlong (US Patent No. 8882680).
Regarding claim 1, Patil teaches a method for removing materials from a subject (Figure 1, Col 6, lines 43-51), comprising: inserting an endoscope (102) into the subject through an esophagus (Figure 1) of the subject; introducing, a cystgastrostomy (by definition: an opening created between the stomach and cyst) through a wall of a stomach (Figure 1) of the subject to access a site (110) within the subject outside the stomach in the peri pancreatic and pancreatic space (110 area), an endoscopic tool (distal needle tip, Figure 1) coupled with the endoscope (102); the material associated with at least one of a pancreatic fluid collection (Col 4, lines 59-67; Endoscope 102 and needle tip tool are capable of drainage of cyst) in a pancreas of the subject or an extra-pancreatic fluid collection external to the pancreas. Patil does not teach actuating a cutting assembly of the endoscopic tool to cut material at the site and applying suction to a first end of an aspiration channel of the endoscopic tool to remove the material through the aspiration channel, the aspiration channel extending from the first end to a second end at an opening of the cutting assembly.
However, Furlong, in the same field of art, teaches (Figure 1B) a method for removing materials from a subject using an endoscope (100) with actuating a cutting assembly (Figure 1C, 162) of the endoscopic tool (160) to cut material at the site (Col 11, lines 36-51) and applying suction to a first end of (Col 11, lines 36-51) an aspiration channel of the endoscopic tool to remove the material through the aspiration (Col 11, line 62-Col 12, line 7), the aspiration channel extending from the first end to a second end at an opening of the cutting assembly (160, 170, 175, 176).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Patil to incorporate the teachings of Furlong as discussed above, such that the cutting tool would be substituted for the needle tip in order to create a larger opening for easier access to the site outside the stomach wall for fluid drainage through an aspiration channel. 
Regarding claim 2, the modified Patil teaches the method of claim 1, wherein introducing the endoscopic tool (distal needle tip, Figure 1) comprises: identifying a tissue plane (Figure 1 and 2, puncture site where the needle tip puncture the stomach wall to access cyst, 202) corresponding to the material; positioning the cutting assembly within a threshold distance of the tissue plane (Col 5, lines 18-24; the distance is present for positioning the tool from tissue site), the threshold distance less than or equal to ten millimeters (inherent in order for the tool to be most efficient in accessing and draining the cyst); Patil fails to teach a cutting window of the cutting assembly to be within a threshold angle of tangent to the tissue plane  the threshold angle less than or equal to fifteen degrees.
However, However, Furlong teaches (Figure 1C) the threshold distance less than or equal to ten millimeters (inherent in order for the tool to be most efficient in accessing and draining the cyst); and adjusting a cutting window (170) of the cutting assembly (160) to be within a threshold angle of tangent to the tissue plane, the threshold angle less than or equal to fifteen degrees (inherent in order for the tool to be most efficient in accessing and draining the cyst).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Patil to incorporate the teachings of Furlong as discussed above, such that the use of the cutting tool would be placed a certain distance and angle away from the tissue plane in order to access the site with most accuracy and to relieve symptoms of pain. 
Regarding claim 3, modified Patil teaches the method of claim 2 identifying the tissue plane and the tissue wall of the subject, and Furlong teaches further comprising positioning the cutting window (Figure 1C, 170) so that the tissue plane (Patil, Figure 1) is between a tissue wall (Patil, Figure 1, stomach wall) from which the tissue plane extends and the cutting window (Figure 1C, 170).It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Patil to incorporate the teachings of Furlong as discussed above, such that to incorporate precise positioning of the tool to avoid unnecessary outcomes. 
Regarding claim 4, modified Patil teaches the method of claim 1, further comprising generating at least one cystgastrostomy (by definition: an opening created between the stomach and cyst) to enable access to the site (Figure 1, 110) by using at least one of a luminal apposing metal stent (LAMS), a fully covered metal stent, or at least one plastic pig tail stent (Col 7, lines 14-19).
Regarding claim 5, modified Patil teaches the method of claim 1, further comprising (Figure 1) providing the endoscopic tool (distal needle tip) through at least one of a working channel (104) or an accessory channel of the endoscope (Col 5, lines 43-51).
Regarding claim 6, modified Patil teaches the method of claim 1, further comprising (Figure 1) coupling the endoscopic tool (distal needle tip) to the endoscope (102) using a sheath (106) external to the endoscope (Col 7, lines 39-46).
Regarding claim 7, modified Patil teaches the method of claim 1, and Furlong teaches wherein actuating the cutting assembly (Figure 1C, 160) comprises at least one of rotating or reciprocating an inner cannula (Figure 4A and 8, 450) of the endoscopic tool (Figure 1C, 152), the inner cannula (Figure 4A and 8, 450) defining the opening (Figure 4A, spindle 430) through which the material is removed (Col 14, lines 6-38; Figure 4A, suction conduit 418).It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Patil to incorporate the teachings of Furlong as discussed above, such that the motivation to remove all extracted tissue completely and prevent any further damage or pain. 
Regarding claim 8, modified Patil teaches the method of claim 7, and Furlong further teaches wherein the (Figure 4A and 8) inner cannula (450) is disposed within an outer cannula (Figure 4A and 7, 460). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Patil to incorporate the teachings of Furlong as discussed above, such that make sure that the extracted tissue does not spread or move around in the endoscopic tool and is properly taken out of the site. 
Regarding claim 9, modified Patil teaches the method of claim 7, and Furlong teaches wherein rotating the inner cannula (Figure 4A and 8, 450) comprises rotating the inner cannula at a rotation rate greater than or equal to 700 revolutions per minute and less than or equal to 5000 revolutions per minute (Col 24, line 56-Col 25, line 10; 1000-5000 rpm is included within the range 700-5000 rpm). See MPEP 2144.05 I. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Patil to incorporate the teachings of Furlong as discussed above, such that the effective removal of the tissue would be processed at a fairly proper rate in order to accurately remove unwanted tissue without harm to the subject. 
Regarding claim 10, modified Patil teaches the method of claim 1, and Furlong teaches wherein a diameter of the endoscopic instrument is greater than 3 mm and less than 7 mm (Col 3, lines 18-38; less than 5 mm is within the range 3-7 mm). See MPEP 2131.03. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Patil to incorporate the teachings of Furlong as discussed above, such that the procedure would be minimally invasive and properly navigate through the bodies lumens. 
Regarding claim 11, modified Patil teaches the method of claim 1, and Furlong teaches further comprising using an image capture device (Figure 1B, 112) of the endoscope (Figure 1B, 100) to detect one or more images of the material (Col 40, line 23-45). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Patil to incorporate the teachings of Furlong as discussed above, such that the identifying accurate positioning and use of the endoscopic tool can be confirmed through visual capture. 
Regarding claim 12, modified Patil teaches the method of claim 1, and Furlong teaches further comprising applying the suction (Figure 4A, 418) to the aspiration channel (Figure 1C, 170, 175) at a vacuum pressure greater than or equal to 200 mmHg and less than or equal to 750 mmHg (Col 15, lines 21-27). It would have been obvious to one of the ordinary skill in the art before the effective filing date 
Regarding claim 13, modified Patil teaches the method of claim 1, and Furlong teaches further comprising applying the suction (Col 14, lines 6-38; Figure 4A, suction conduit 418) while actuating the cutting assembly (Figure 1C, 162) when the cutting assembly is adjacent to the site (Claim 4). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Patil to incorporate the teachings of Furlong as discussed above, such that the extracted tissue does not spread or move around in the endoscopic tool and is properly taken out of the site.
Regarding claim 14, modified Patil teaches the method of claim 1 (Patil, Figure 1), and Patil teaches further comprising introducing the endoscope (Patil, 102) into the stomach of the subject from the esophagus and introducing the endoscopic tool (Patil, distal need tip/Furlong, Figure 1C, 162) from the stomach through the cavity wall.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARWA MOSTAFA whose telephone number is (571)272-6498.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARWA MOSTAFA/Examiner, Art Unit 3771                           


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771